DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 November 2021 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,366,829 to Czosnowski et al.
In regards to claim 1, Czosnowski teaches an optical connector (Figures 10 & 11; 200) comprising a housing (40) configured to be removably inserted into a receptacle of an adapter 

	In regards to claim 10, Czosnowski teaches an inner front body (21; Figures 2 & 3) and an inner back body (25; Figures 2 & 3) connected to the inner front body, the inner front body and the inner back body being received in the housing.
	In regards to claim 11, Czosnowski teaches the inner front body comprises first and second longitudinal wall portions extending along a longitudinal axis on opposite ends of the inner front body, the inner front body having open sidewalls between the first and second longitudinal wall portions.
	In regards to claim 12, Czosnowski as modified in claim 1 teaches the inner front body has an interior in which the inner front body supports the first and second ferrules.
	In regards to claim 13, Czosnowski teaches the connector housing has a connector height and a connector width, the connector housing comprising first and second connector side walls spaced apart along the connector width and first and second connector end walls spaced apart along the connector height.
	In regards to claim 14, Czosnowski teaches the connector housing further comprises a first external alignment key (46) formed on the first connector end wall and a second external alignment key (46) formed on the second connector end wall.
	In regards to claim 15, Czosnowski teaches each of the first and second external alignment keys has a first longitudinal edge and a second longitudinal edge, the first longitudinal edge of each of the first and second external alignment keys being spaced apart widthwise from 
In regards to claim 17, Czosnowski teaches an optical connector (200) comprising first and second ferrules (221), first and second ferrule springs (23) disposed on the first and second ferrules, a single-piece front body (Figure 4; element 20 connects into a single-piece) having an interior in which the front body supports the first and second ferrules and a single-piece back body coupled to the front body (25; element 20 connected together forming a single-piece) such that the back body compresses the first and second ferrule springs against the first and second ferrules to yieldably bias the first and second ferrules in a forward direction.  But Czosnowski fails to expressly disclose wherein the optical connector is sized so that the optical connector can fit with at least one other of optical connector of a same type in a small form-factor pluggable (SFP) transceiver footprint. However, Czosnowski does teach the optical connector formed to minimize the space required and allow a greater density in a standard footprint. Since small form-factor pluggable transceiver footprints is a standard footprint and further since Czosnowski does teach minimizing space required in order to accommodate the connector in a standard footprint, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided the optical connector to be sized so that the optical connector can fit with at least one other of optical connector of a same type in a small form-factor pluggable (SFP) transceiver footprint.
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record fails to disclose or reasonably suggest the offset along the connector width from the first longitudinal edge of the second alignment key. in addition to the accompanying features of the independent claim and any intervening claims.  Czosnowski teaches parallel alignment keys (Figures 4 & 5) and not offset.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  None of the documents cited by the Examiner discloses or reasonably suggests the allowable subject matter discussed above.  
Reference A teaches a connector assembly capable of being inserted into an adapter.
The documents submitted by applicant in the Information Disclosure Statements have been considered and made of record.  Note attached copy of forms PTO-1449.  None of the references submitted by Applicant discloses or reasonably suggest the allowable subject matter discussed above.
Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA M WONG/Primary Examiner, Art Unit 2874